DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, last clause, states “when imaginary light parallel to an axial direction of the outer outlet is irradiated from the outside of the outer protective cover to the outer outlet”.  However, claim 1 previously claims “one or more outer outlets”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US20130076919 herein after “Murakami”).

Claim 1:  Murakami teaches a gas sensor (title) comprising: 
	a sensor element (gas sensor element 110, Fig. 2) having a gas inlet port (gas inlet port 111) that introduces measurement-object gas and capable of detecting a specific gas concentration of the measurement-object gas having flowed in from the gas inlet port ([0058] The gas sensor 100 detects the concentration of at least one of gas components, such as NOx or O.sub.2, contained in exhaust gas output from an engine and serving as measured gas.); 
	a cylindrical inner protective cover (inner protection cover 130) having inside a sensor element chamber (sensor element chamber 124) in which a tip end of the sensor element and the gas inlet port are disposed (see Fig. 2), and having one or more element chamber inlets (gas flow channel 127 [0063]) that are inlets to the sensor element chamber and one or more element chamber outlets (inner gas hole 138a allows the sensor element chamber 124 to communicate with the second gas chamber 126 [0062]) that are outlets from the sensor element chamber; and 
	a cylindrical outer protective cover (outer protective cover 140) disposed outside the inner protective cover (inner protective cover 130 is disposed inside of inner protective cover 140, see Fig. 2) and having one or more outer inlets (first outer gas holes 144a [0065]) that are inlets for the measurement-object gas from an outside (pathway from first outer gas hole 144a to the gas inlet port 111, [0063]) and one or more outer outlets (second outer gas holes 147a) that are outlets for the measurement-object gas to the outside ([0072] In addition, the measured gas in the sensor element chamber 124 flows into the second gas chamber 126 through the inner gas hole 138a and flows out of the second gas chamber 126 to the outside through any of the second outer gas holes 147a.), wherein 
	the outer protective cover (outer protective cover 140) and the inner protective cover (inner protective cover 130) form, as spaces between the outer protective cover and the inner protective cover, an inlet-side gas flow channel (first gas chamber 122 is a flow channel from outer gas hole 144a to flow channel 127) that functions as a flow channel for the measurement-object gas between the one or more outer inlets (first outer gas hole 144a) and the one or more element chamber inlets (flow channel 127) and an outlet-side gas flow channel (second gas chamber 126) that functions as a flow channel for the measurement-object gas between the one or more outer outlets (second outer gas holes 147a) and the one or more element chamber outlets (inner gas hole 138a) and that does not directly communicate with 
	where a cross section parallel to a width direction of the sensor element along a central axis of the sensor element is a width-direction cross section, a direction parallel to an axial direction of the inner protective cover from a rear end of the sensor element toward the tip end of the sensor element is a downward direction, and a direction from the tip end of the sensor element toward the rear end of the sensor element is an upward direction, a minimum distance XW (distance A6) in the width-direction cross section between the sensor element (sensor element 110) and a portion (connection portion 137) of the inner protective cover (inner protective cover 130) on a side in the downward direction (downward direction from top of Fig. 3 to bottom of Fig. 3) with respect to the one or more element chamber inlets (gas flow channel 127) is greater than or equal to 2.64 mm (A6 is the shortest distance between the surface of the sensor element 110 and the protection cover 120 which includes inner 130 and outer 140 protection covers. [0067] The distance A6 is, for example, 0.6 mm to 3.0 mm, but is not necessarily limited thereto.), and 
	the one or more element chamber outlets (inner gas hole 138a) and the one or more outer outlets (second outer gas holes 147a) are disposed in such a positional relation that, when imaginary light parallel to an axial direction of the outer outlet is irradiated from the outside of the outer protective cover to the outer outlet (second outer gas holes 147a, Fig. 2), the imaginary light does not reach an inside of the sensor element chamber (a light directed from the bottom of Fig. 2 at and parallel to the central axis to the outer outlet 147a will not reach an inside of the sensor element chamber 124.  Fig. 5 illustrates View D from Fig. 2.  Fig. 5 illustrates second outer gas holes 147a,b,c.  [0070] That is, as viewed from the cross section perpendicular to the central axis of the outer protection cover 140, the angle formed by a line extending between the central point of one of the horizontal holes 147b and the central axis of the outer protection cover 140 and a line extending between the central point of a vertical hole 147c adjacent to the horizontal hole 147b and the central axis of the outer protection cover 140 is 60° (360°/6).  The holes 147c are shown Figs. 5, 17, 19, and 21. [0109] Note that the cross sections of Fig. 19 and Fig. 20 are the same as those of Fig. 2 and Fig. 4, respectively. Therefore, the second outer gas holes 147c do not align with the inner gas hole 138a.  Therefore, when imaginary light parallel to an axial direction 

Claim 2: Murakami teaches the gas sensor according to claim 1.  Murakami teaches wherein the inner protective cover (inner protective cover 130, Fig. 2, 3) includes a cylindrical first portion (second cylinder portion 136, Fig. 3), a second portion (the cylindrical portion between the connection portion 137 and the tip end portion 138) provided on a side in the downward direction with respect to the first portion (the cylindrical portion between 137 and 138 is provided downward from the second cylinder portion 136) and on a side in the downward direction with respect to the one or more element chamber inlets (the cylindrical portion between 137 and 138 is downward from the gas flow channel127)) and smaller in inside diameter than the first portion (see Fig. 3), and a connection portion (connection portion 137) connecting the first portion and the second portion.
	Murakami teaches a stepped portion in the embodiment of Fig. 12 wherein the stepped portion connects 136 and 538, and a stepped portion 637 between cylindrical portions 636 and 638, Fig. 23.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a stepped portion to connect a first and second cylindrical portion having different diameters as it is a simple substitution of one known element for another to obtain predictable results.

Claim 3: Murakami teaches the gas sensor according to claim 1.  Murakami teaches wherein the inner protective cover includes a bottomed cylindrical tip end portion (the inner protective cover is shown having a bottom cylindrical tip end portion 538 Fig. 12, and 638 Fig. 23), and the one or more element chamber outlets are disposed not at a bottom portion of the tip end portion but at a side portion of the tip end portion (Fig. 23 shows the outlets 638a at the side portion of the end portion 638 alternative to the configuration of Fig. 12). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the shape and outlets of the tip end portion 638 of Fig. 23 as Murakami teaches various configurations which allow for a choice from a finite number of identified, predictable solutions, with a reasonable expectation for success. 

Claim 4: Murakami teaches the gas sensor according to claim 3.  Murakami teaches wherein the one or more outer outlets are disposed at a bottom portion of the outer protective cover (outer gas holes 647d are disposed at a bottom portion of the outer protective cover 140). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the configuration of Fig. 23 including outer outlets 647d disposed at a bottom portion of the outer protective cover 140 as Murakami teaches various configurations for the outer outlets which allow for a choice from a finite number of identified, predictable solutions, with a reasonable expectation for success.

Claim 5: Murakami teaches the gas sensor according to claim 1.  Murakami teaches wherein the minimum distance XW is greater than or equal to 2.80 mm ([0067] the distance A6 is, for example, 0.6mm to 3.0 mm, but is not necessarily limited thereto.).

 Claim 6: Murakami teaches the gas sensor according to claim 1.  Murakami teaches wherein the minimum flow channel width Y is greater than or equal to 0.80 mm and less than or equal to 2.00 mm (sensor gas chamber 126 is, for example, 1.9mm to 9mm, but is not necessarily limited thereto [0071].  

Claim 7: Murakami teaches the gas sensor according to claim 1.  Murakami teaches wherein the inner protective cover has a first member (first member 131) and a second member (second member 135), the first member and the second member form the one or more element chamber inlets ( as a gap between the first member and the second member ([0063] gas flow channel, which is a gap formed between the first member 131 and the second member 135), and in each of the one or more element chamber inlets, an element-side opening (element-side opening 129) that is an opening adjacent to the sensor element chamber is open in the downward direction ([0063]-[0064], fig. 2).

Claim 8: Murakami teaches the gas sensor according to claim 7.  Murakami teaches wherein the first member has a first cylinder portion (first cylinder portion 134) surrounding the sensor element (Fig. 2), the second member has a second cylinder portion (second cylinder portion 136, [0062]) larger in diameter than the first cylinder portion, and the one or more element chamber inlets are a cylindrical gap between an outer peripheral surface of the first cylinder portion and an inner peripheral surface of the second cylinder portion (Fig. 2).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170363596, US20150101394, US7708869 teach similar gas sensors. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/9/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861